Title: To John Adams from John Warren, 20 September 1799
From: Warren, John
To: Adams, John



Boston 20th Septr. 1799

This may certify that Doctr Moses Baker has for some years past, been a reputable practitioner of Physic and Surgery in the Town of Canton, Commonwealth of Massachusetts; and that from my knowledge of his ample qualification for the duties of his profession and the high esteem, in which he has ever been held in the place of his residence I have no hesitation in declaring it as my opinion that no man wou’d more faithfully and satisfactorily discharge the office of a Surgeon in the army of the United States.
John Warren